Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 1/28/2021 has been entered.

Election
Applicant’s election without traverse of group II in the reply filed on 6/15/2020 is acknowledged. 
Claims 8-9, 11-13 and 21-32 are under examination. 

Priority
This application is a 371 of PCT/US2016/050013 (filed 9/1/2016) which claims benefit of 62/213,094 (filed 9/1/2015). 

The amendment to specification is accepted.

Maintenance of Rejections (including modification due to amendments):	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
s 8, 22 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trevino (PN8409822).
Trevino teaches method of remove contaminates from sewage using microorganism (title and abstract).
For claims 8, 24 and 27: the reference teaches a method comprising: introducing, in dry mode, precipitated silica granules having a porous structure and loaded with microorganisms throughout the pores of the precipitated silica granules (col. 10, line 11++) to a bioreactor (“test beaker 1-7”, col. 14, line 29++, or col. 17, Example 5) containing wastewater (such as contaminated water, col. 17, line 52++) to form a first suspension; producing a second suspension in the bioreactor/test beakers with up to 473% bacteria counts (col. 18, Table X) which has more than two times more total suspended solids, for more bacteria enumeration result see also col. 18, Table XI) after incubation from 1-30 days (col. 16, Table VIII).
For claim 22: the reference teaches the precipitated silica granules are loaded with nutrients (col. 17, line 63++). 
For claims 25-26: the reference teaches the microorganisms are a consortium of native, non-pathogenic microbial/bacteria species (col. 17, line 61++). 
For claim 28: the reference teaches the metal drums (col. 17, line 57++) is considered an aerobic bioreactor with agitation. 

Response to Argument
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Trevino does not teach a “second suspension,,,” as claimed in claim 8 and that the metal drum in Example 5 undergoes transient population changes therefore cannot be operated at a steady state.
It is the examiner’s position that Trevino teaches all the recited activity steps as described above including producing a second suspension in the bioreactor with at least two times more total suspended solids because Trevino teaches test beakers 1-8 as bioreactor (col. 14, line 29++) with introduced precipitated silica granules loaded with microorganisms/Bacillus under incubation (for 1-30 days, col. 15, Table VIII) with up to 473% bacteria counts increase (col. 18, Table X). Therefore the more than doubled growth of microorganism meets the claimed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 8-9, 11-13 and 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trevino in view of Visvanathan (Critical Reviews in Environmental Science and Technology, 2000, 39(1):1-48).
Trevino does not explicitly teach introducing microorganism to a wastewater stream under aerating condition as recited in claim 9, adding a flocculating agent to the second suspension as recited in claims 11 and 23, separating the second suspension to produce suspended solids fraction (recycled to the bioreactor or additional bioreactor to product digested products/filter cake by removing water) and treated water stream as recited in claim 21, 12-13, the bioreactor is an anaerobic/anoxic bioreactor or wastewater lagoon as recited in claims 29-32.
Visvanathan teaches method of wastewater treatment (read as industry/sludge wastewater stream/lagoon, page 30, 2nd paragraph, line 3, Fig. 10, for claims 9 and 32) that use membrane as clarifier/flocculating agent (because membrane are made of polymers that used as clarifier, page 8, line 21++, for claim 11 and 23) and also as mechanical process to separate suspended solids fraction from treated water (page 2, 3rd full paragraph++, for claim 21) and use of additional tank/bioreactor, wherein first reactor under anoxic conditions and second one with aeration (page 26, 4th full paragraph++, for claim 21, 12 and 29-31), forming/separating and removal of filter cake (page 26, 4th full paragraph, line 9++, for claim 13).

A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of wastewater treatment and Visvanathan teach the importance of combining membrane separation and use of microorganism to improve wastewater treatment (page 10, line 2++) raising the quality of the treated water, therefore it is obvious for one of ordinary skill in the art to optimize the wastewater treatment method as taught by Trevino to treat wastewater stream/lagoon by adding flocculating agent, using additional reactor/tank, etc., for anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of additional aerobic/anaerobic/anoxic bioreactor and use of flocculating agent, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Trevino does not teach a “second suspension,,,” as claimed in claim 8 and that nothing in Visvanthan teaches increasing an amount of total suspended solids in a bioreactor.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Trevino teaches all the recited activity steps as described above including producing a second suspension in the bioreactor with at least two times more total suspended solids because Trevino teaches test beakers 1-8 as bioreactor (col. 14, line 29++) with introduced precipitated silica granules loaded with microorganisms/Bacillus under incubation (for 1-30 days, col. 15, Table VIII) with up to 473% bacteria counts increase (col. 18, Table X). Therefore the more than doubled growth of microorganism/bacteria count meets the nd paragraph, line 3, Fig. 10, for claims 9 and 32) that use membrane as clarifier/flocculating agent (because membrane are made of polymers that used as clarifier, page 8, line 21++, for claim 11 and 23) and also as mechanical process to separate suspended solids fraction from treated water (page 2, 3rd full paragraph++, for claim 21) and use of additional tank/bioreactor, wherein first reactor under anoxic conditions and second one with aeration (page 26, 4th full paragraph++, for claim 21, 12 and 29-31), forming/separating and removal of filter cake (page 26, 4th full paragraph, line 9++, for claim 13). Therefore, it is obvious for one skilled in the art to combine/modify the teachings of Trevino and Visvanthan by adding flocculating agent, using additional reactor/tank, with anticipated success in wastewater treatment.

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent 

/BIN SHEN/Primary Examiner, Art Unit 1653